



Exhibit 10.1


May 24, 2017


Mr. E. J. Bird
15 Blazing Star Trail
Landrum, SC 29356


Temporary Employment Agreement


Dear E. J.:


This is the agreement of Sears Hometown and Outlet Stores, Inc. (“SHO”) and you
(this “Agreement”) that you will serve as an employee of SHO with the title
“Interim Chief Financial Officer” for the six-month period beginning June 1,
2017 and ending on November 30, 2017 (this six-month period, the “Term”). In
this position, you will report to Will Powell, SHO’s Chief Executive Officer and
President. At the end of the Term your employment by SHO will end.


SHO and you agree to the following:


1.
Responsibilities as Interim Chief Financial Officer. During your employment as
Interim Chief Financial Officer you will be accountable for the administrative,
financial (including accounting and treasury), and risk management operations of
SHO, to include the ongoing implementation of SHO’s financial strategies and
financial systems migration from Sears Holdings Corporation, and the ongoing
development and monitoring of control systems designed to preserve SHO’s assets
and report accurate financial results. As part of these responsibilities you
will (a) deliver to SHO’s auditors all certifications and representations that
the auditors may reasonably request and (b) execute and cause to be filed, as
SHO’s “principal financial officer” and “principal accounting officer,” all
reports that include, or incorporate by reference, financial information about
SHO that it files with the Securities and Exchange Commission (the “SEC”) and to
execute and cause to be filed with the SEC all certifications related to these
reports required by law.



2.
Total Compensation. SHO will pay to you a total salary of $365,000 for the Term
that SHO will pay to you during the Term in twelve installments of $30,416.67
each (the “Installments”) in accordance with SHO’s regular payroll practices
including withholdings required by law. Subject to paragraph 3, if SHO
terminates your employment without Cause, each of the Installments that is
unpaid as of the termination date will become immediately payable to you in cash
as soon as administratively possible following the termination date. “Cause”
means (i) a material breach by you (other than a breach resulting from your
incapacity due to a disability as reasonably determined by SHO) of your duties
and responsibilities, which breach is demonstrably willful and deliberate on
your part, is committed in bad faith or without reasonable belief that such
breach is in the best interests of SHO, and is not remedied by you in a
reasonable period of time after receipt of written notice from SHO specifying
the breach, (ii) the commission by you of a felony involving moral turpitude, or
(iii) your dishonesty or willful misconduct in connection with your employment
with SHO.



3.
Election of Chief Financial Officer. If SHO’s Board of Directors, in accordance
with Section 4.4 of SHO’s Amended and Restated Bylaws, elects you as SHO’s Chief
Financial Officer, you will be not be entitled to receive any of the unpaid
Installments. If SHO’s Board of Directors, in accordance with Section 4.4 of
SHO’s Amended and Restated Bylaws, elects someone other than you as SHO’s Chief
Financial Officer (the “Replacement”), you will continue as an employee of SHO
until the earliest of (a) the sixtieth day following the election of the
Replacement, (b) the end of the Term, or (c) a date determined by Mr. Powell, in
which event during the continuation your title will change to “Advisor to the
Chief Executive Officer” and you will assist SHO with the transition to, and the
initiation of, the Replacement and such other matters as determined by Mr.
Powell.



4.
Benefits. Subject to the next two sentences, during the Term you will be
eligible to participate in all retirement, health, and welfare programs made
available or sponsored by SHO on a basis no less favorable than SHO’s other
executive officers, in accordance with the applicable terms, conditions, and
availability of those programs. You will not be eligible to participate in the
Sears Hometown and Outlet Stores, Inc. Annual Incentive Plan, the Sears Hometown
and Outlet Stores, Inc. Long-Term Incentive Program, or in any other SHO bonus
plan, program, or arrangement. Except as provided in paragraph 2, you also will
not be eligible to participate in any SHO severance plan, program, or
arrangement or otherwise be entitled to receive severance or any other
compensation at the end of the Term or at any other time.






--------------------------------------------------------------------------------







5.
Office; Local Accommodations and Weekly Travel to and from Your Home. You will
perform your responsibilities as Interim Chief Financial Officer in accordance
with this Agreement at SHO’s Hoffman Estates offices during normal business
hours Monday through Thursday and during normal business hours on Friday from
your home or other location chosen by you. If in accordance with paragraph 3 you
serve as Advisor to the Chief Executive Officer, you will continue to perform
your responsibilities during normal business hours at SHO’s Hoffman Estates
offices at least four business days during each two-week period and during the
remaining normal business hours from your home or other location chosen by you.
SHO will reimburse you for your reasonable housing arrangements in the Hoffman
Estates area with a vendor that we will select. SHO will also reimburse you for
reasonable airfare and commuting costs (such as airport parking and mileage
to/from the airport) to and from your home or to Texas on a weekly basis in
accordance with our corporate travel program.



6.
No Restrictions. :You represent and warrant to SHO that (a) you are not subject
to any obligation, written or oral, containing any non-competition provision or
any other restriction (including, without limitation, any confidentiality
provision) that would result in any restriction on your ability to perform as
SHO’s Interim Chief Financial Officer in accordance with this Agreement or any
other position with SHO or any of its affiliates, and (b) you are not (i) a
member of any board of directors, board of trustees, or similar governing body
of any for-profit, non-profit or not-for-profit entity, or (ii) a party to any
agreement, written or oral, with any entity under which you would receive
remuneration for your services, except as already disclosed to and approved by
SHO. You agree that you will not (A) become a member of any board or body
described in clause (b)(i) of the preceding sentence or (B) become a party to
any agreement described in clause (b)(ii) of the preceding sentence, in each
case without the prior written consent of SHO, such consent not to be
unreasonably withheld. You agree to continue to refrain from disclosing or using
in violation of an obligation of confidentiality any information that you
acquired as a result of any previous employment or otherwise.



7.
Employment is At Will. You acknowledge that your employment with SHO during the
Term is At Will, which SHO acknowledges does not limit its obligations to you in
paragraph 2.



Please note that this Agreement is subject to (1) successful completion of a
criminal background check submitted by SHO and (2) the approval of SHO’s Board
of Directors and its Compensation Committee. SHO may be required by the rules of
the SEC to make public disclosures regarding your employment by SHO and the
terms and conditions of this Agreement if it is executed by SHO and by you, and
to thereafter file this Agreement as an exhibit to appropriate SEC reports that
will be publicly available.


The laws of the State of Illinois (without regard to its conflicts-of-law
principles) govern this Agreement.




Sears Hometown and Outlet Stores, Inc.




By: /S/ WILL POWELL
Will Powell
Chief Executive Officer and President




Accepted and agreed as of the date of this Agreement:


/S/ E. J. BIRD
E. J. Bird





